Citation Nr: 0218715	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for pes planus. 

2.  Entitlement to service connection for right tarsal 
tunnel syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from September 1969 to 
December 1969 and from March 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran testified before the undersigned Board Member 
during a videoconference hearing in August 2002.  A 
transcript of that hearing has been associated with the 
claims folder.  

Review of the rating decision on appeal reveals that the 
RO found no new and material evidence to reopen the claim 
for service connection for pes planus and denied service 
connection for right tarsal tunnel syndrome.  Therefore, 
although the RO listed only one issue on its rating 
materials and certification of appeal, the RO in fact 
adjudicated claims with respect to two different 
disabilities.  Review of the claims folder finds that the 
veteran perfected an appeal for each issue.  Accordingly, 
the issues currently before the Board are as listed above. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained 
all relevant evidence necessary for the equitable 
disposition of the veteran's appeal. 

2.  The RO denied service connection for pes planus in an 
August 1976 rating decision.  The veteran did not initiate 
an appeal of that decision.  

3.  Evidence received since the August 1976 rating 
decision either is cumulative of evidence previously of 
record, does not bear directly or substantially on the 
matter at issue, or is not so significant that it must be 
considered with all the evidence of record in order to 
fairly adjudicate the claim.

4.  There is no evidence of right tarsal tunnel syndrome 
in service and no competent evidence of a nexus between 
right tarsal tunnel syndrome and the veteran's period of 
active service. 
CONCLUSIONS OF LAW

1.  The August 1976 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).  

2.  No new and material evidence has been received since 
the August 1976 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for right tarsal tunnel syndrome is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, 
enhance VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expand on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)).  In addition, VA 
promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the October 1999 rating decision and February 2002 
statement of the case, the RO provided the veteran with 
the applicable law and regulations and gave notice as to 
the evidence needed to substantiate his claim.  In 
addition, in an October 2002 letter, the Board explained 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties 
to identify and secure relevant evidence for the appeal, 
and asked the veteran to submit or authorize the release 
of additional pertinent evidence.  Therefore, the Board 
finds that the veteran has been afforded all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the Board notes that 
the veteran has submitted various private medical evidence 
and the claims folder contains service medical records.  
There is no suggestion that there are available VA 
treatment records.  Moreover, the veteran failed to 
respond to the Board's October 2002 letter asking him to 
submit or authorize the release of any other evidence 
pertinent to his appeal.  In addition, the Board finds 
that the evidence is sufficient to make a decision on the 
appeal, such that there is no reason for securing a 
medical examination or opinion.  38 U.S.C.A. § 5103A(d).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified 
as amended at 38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim to reopen was filed 
in September 1999, the amended regulations are not for 
application. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because 
he has received all required notice and assistance, there 
is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

New and Material Evidence

The veteran submitted his original claim for service 
connection for pes planus in July 1976.  In an August 1976 
rating decision, the RO denied his claim.  The RO notified 
the veteran of the decision by letter sent to his address 
of record.  There is no indication that the letter was 
returned as undeliverable or otherwise not received by the 
veteran.  The veteran did not initiate an appeal of that 
decision.  Therefore, the RO's decision of August 1976 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (overruling the test set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible 
to be credible").

Evidence of record at the time of the August 1976 decision 
consists of service medical records.  The RO denied the 
claim because pes planus was found to have existed prior 
to service without aggravation in service. 

Evidence received since the August 1976 rating decision 
consists of a July 1999 statement from M. Ribald, M.D., a 
July 1999 statement from T. Wilson, M.D. with associated 
records, a January 2002 statement from T. Ochani, M.D., 
written statements from the veteran dated in June 2000, 
August 2000, and March 2002, and the veteran's testimony 
from the August 2002 Board videoconference hearing.  The 
Board finds that none of this evidence is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  The 
statements from Dr. Ribald and Dr. Ochani contain no 
reference to pes planus, and therefore do not bear 
directly and substantially on the matter at issue.  The 
evidence from Dr. Wilson notes a finding of bilateral pes 
planus without additional comment as to cause or any 
relationship to service.  Thus, the evidence, which shows 
only that the veteran has pes planus, if cumulative of 
evidence of record at the time of the August 1976 rating 
decision.  

Finally, the veteran's written statements and oral 
testimony, in pertinent part, describe the occurrence and 
treatment for pes planus in service.  To the extent the 
veteran's statements reflect the facts shown in service 
medical records, the statements are cumulative of 
previously considered evidence and are therefore not new 
and material.  To the extent his statements purport to 
provide additional information about what occurred in 
service, the Board finds that they are not so significant 
as to require reopening of the claim, inasmuch as the 
actual records of treatment and evaluation in service are 
associated with the claims folder and appear to be 
complete.  Moreover, the veteran's general assertion that 
his pes planus was incurred or aggravated in service was 
implicit in his prior claim for service connection.  Thus, 
the Board finds that no new and material evidence has been 
received since the August 1976 rating decision.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108. 


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation 
or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Private medical records indicate that the veteran has a 
current diagnosis of right tarsal tunnel syndrome.  
However, although the veteran had foot problems in 
service, service medical records are negative for any 
indication of tarsal tunnel syndrome on active duty or for 
many years thereafter.  38 C.F.R. § 3.303(b).  Moreover, 
there is no competent evidence of a nexus between the 
currently diagnosed right tarsal tunnel syndrome and the 
veteran's period of active service.  Boyer, 210 F.3d at 
1353.  In fact, medical evidence from Dr. Wilson suggests 
that the right foot disorder is associated with spinal 
problems incurred in a motor vehicle accident in 1998.  
The veteran, as a lay person, is not an individual 
competent to offer an opinion as to the etiology of his 
medical condition.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that 
the evidence is not so evenly balanced as to require 
resolution of doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b).  Accordingly, the Board finds that the 
preponderance of the evidence is against service 
connection for right tarsal tunnel syndrome.   


ORDER

As no new and material evidence has been received, the 
claim for service connection for pes planus is not 
reopened.  The appeal is denied.

Service connection for right tarsal tunnel syndrome is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

